Citation Nr: 1543342	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  11-26 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial disability rating in excess of 20 percent for degenerative joint disease of the right knee.

3.  Entitlement to an initial disability rating in excess of 10 percent for degenerative osteoarthritis of the left knee.

4.  Entitlement to an initial disability rating in excess of 20 percent for degenerative osteoarthritis of the left shoulder.

5.  Entitlement to an initial disability rating in excess of 20 percent for degenerative osteoarthritis of the right shoulder.

6.  Entitlement to an initial compensable disability rating for asbestosis.

7.  Entitlement to an effective date prior to June 8, 2010, for the grant of service connection for degenerative joint disease of the right knee.

8.  Entitlement to an effective date prior to June 8, 2010, for the grant of service connection for degenerative joint disease of the left knee.

9.  Entitlement to an effective date prior to June 8, 2010, for the grant of service connection for degenerative osteoarthritis of the left shoulder.

10.  Entitlement to an effective date prior to June 8, 2010, for the grant of service connection for degenerative osteoarthritis of the right shoulder.

11.  Entitlement to an effective date prior to December 23, 2007, for the grant of service connection for asbestosis.  

12.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Brian D. Hill, Attorney-at-Law


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to May 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2010, December 2010, and October 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In his substantive appeal, the Veteran requested a hearing before a Veterans Law Judge.  However, in correspondence received in August 2015, the Veteran cancelled his hearing request.  

In August 2015, the Veteran's representative submitted additional medical evidence directly to the Board, with a waiver of initial RO consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2015).

The Board has reviewed the Veteran's electronic records (Virtual VA and VBMS) prior to rendering a decision in this case.

The issues of entitlement to higher initial ratings for disabilities of the bilateral shoulders and knees, and asbestosis, and entitlement to earlier effective dates for the grant of service connection for disabilities of the bilateral shoulders and knees, and asbestosis, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's PTSD is manifest by total occupational and social impairment.

2.  The evidence is at least in equipoise that the Veteran's service-connected disabilities preclude him from securing or following substantially gainful employment.



CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 100 percent for PTSD have been approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for a TDIU have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In light of the fully favorable determination in regard to the claims decided below, no discussion of compliance with VA's duty to notify and assist is necessary.

II.  Increased Rating Claims

A.  Law and Regulations

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath, 1 Vet. App. at 589.

As this claim is on appeal from a decision that granted service connection and assigned an initial rating, "staged" ratings may be assigned, if warranted by the evidence.  Fenderson v. West, 12 Vet. App. 119 (1999). 

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015). 

The Veteran's PTSD has been evaluated as 30 percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

Under Diagnostic Code 9411, a 50 percent evaluation requires occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and, difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2015).

A 70 percent rating is prescribed when there is evidence of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is prescribed when there is evidence of total occupational and social impairment due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations, grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation as to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  However, a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration, and that such symptoms have resulted in the type of occupational and social impairment associated with that percentage.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013).

In evaluating psychiatric disorders, the VA has adopted and employs the nomenclature in the rating schedule based on the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a mental disorder should conform to DSM-IV.  See 38 C.F.R. § 4.125(a).  Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders, 4th ed. 1994).  The Board notes that an examiner's classification of the level of psychiatric impairment, by words or by a GAF score, is to be considered, but is not determinative in and of itself, of the percentage rating to be assigned.  VAOPGCPREC 10-95.

The Board notes that GAF scores are just one component of the Veteran's disability picture, and that it does not have a "formula" that it follows in assigning evaluations.  Rather, the Board considers the Veteran's entire disability picture, including GAF scores.  Under such circumstances Veterans with identical GAF scores may be assigned different evaluations based on each individual's symptomatology and level of functioning.  Furthermore, the Board need not accept a GAF score as probative.  See Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995) (it is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others).

B.  PTSD

A private psychological evaluation completed in May 2009 reflects that the Veteran had not worked since 2002.  He reported that he had marked difficulties with supervisors in his work environments.  He experienced recurrent intrusive thoughts relating to his in-service experiences.  He avoided thoughts, feelings, and activities associated with his prior traumatic experiences.  He also had concentration problems, irritability, hypervigilance, and insomnia.  Suicidal and homicidal ideation was reported.  

The examiner found the Veteran to be easily engaged in conversation, although he was anxious and agitated.  His speech was normal, and he was oriented to person, place, and time.  His concentration abilities fell within normal limits.  Recent memory was within normal limits, although memory for recent past events was diminished.  Judgment and insight fell below normal limits.  The examiner gave a diagnosis of PTSD and assigned a GAF score of 37.  The examiner explained that a GAF score between 31 and 40 is based on the presence of some impairment in reality testing or communication, or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.

On VA compensation and pension examination in January 2010, the Veteran reported experiencing almost constant depression.  He had a few good friends, but did not socialize much.  The examiner found the Veteran to be clean, neatly groomed, and appropriately dressed.  He had a constricted affect and unremarkable speech.  He was able to perform serial sevens, and he was intact to person, time, and place.  His thought process and content was deemed to be unremarkable.  No delusions or hallucinations were present.  No inappropriate or obsessive behavior was observed.  The Veteran experienced two or three severe panic attacks per month.  No suicidal or homicidal thoughts were reported.  Remote, recent, and immediate memory were normal.  Daily moderate to severe PTSD symptoms were reported.  He had an exaggerated startle response, hypervigilance, and severe irritability.  The examiner noted that the Veteran had retired from his job in 2001 due to degenerative joint disease.  A GAF score of 63 was assigned.  The examiner felt that there was not total occupational and social impairment due to PTSD signs and symptoms; he opined that there was occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms.

In February 2010, service connection for PTSD was granted with an evaluation of 30 percent, effective June 17, 2009.

A May 2010 private treatment record from W.J.A., Psy.D., reflects that the Veteran was considered to be permanently and totally disabled .  The Veteran reported that he was having marked difficulties with his significant other and children.  He stated he was depressed all of the time.  He had ongoing problems with road rage.  Suicidal and homicidal ideation was denied.  The examiner assigned a GAF score of 40.  The examiner found that the Veteran described a marked pattern of social isolation, a history of arguments, problematic family relationships, and judgment-related issues.  

The Veteran received ongoing psychological follow-up care at a VA medical center in 2013.

On VA compensation and pension examination in March 2015, the examiner opined that the Veteran's PTSD caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The Veteran described his difficulties with his family members and said that he spent most of his time lying in bed.  He had no hobbies and avoided people.  He had been prescribed Bupropion and Sertraline.  The Veteran was depressed, unmotivated, and easily agitated.  He described distressing dreams.  The examiner reiterated that the Veteran had a depressed mood, anxiety, chronic sleep impairment, and difficulty in establishing and maintaining effective work and social relationships.  

An August 2015 assessment by J.D.B., Ph.D., reflects that the Veteran had been totally impaired, socially and occupationally, since at least June 2009.  It was clear to Dr. B. that the Veteran suffered from PTSD, major depressive disorder, and dysthymia, and that those diagnoses stemmed directly from his experiences in Vietnam while on active duty.  The Veteran experienced recurrent intrusive images and memories, and he was constantly irritable.  He felt estranged from almost everyone.  He would forget appointments and the names of people that he had known for some time.  His judgment appeared somewhat impaired.  The Veteran had thought about suicide but denied an actual intent.  The examiner reiterated that the Veteran experienced total occupational and social impairment since at least 2001, and probably earlier.

Dr. B. specifically commented on the March 2015 VA examination report and was puzzled by the findings.  He contrasted the findings of the March 2015 VA examiner with his own findings and indicated that the totality of the Veteran's symptoms rendered him incapable of independent, appropriate functioning in any work setting.  

In August 2015, the Veteran remarked that he had very few friends and had endlessly been in and out of jobs.  He described his anger problems and how they impeded his ability to maintain relationships.  He also described experiencing panic attacks that occurred three or four times a month.  He felt that his depression had increased.  There were periods of multiple days when he remained in bed.

An August 2015 statement from the Veteran's spouse contains observations of the Veteran's anger issues.  She related that the Veteran's would not even remain at their wedding ceremony because of his issues.  She recounted her experiences with the Veteran's road rage and verbal abuse.  She had also observed the Veteran's panic attacks and was concerned that the Veteran would hurt himself.  

The Board finds that a 100 percent disability rating for PTSD is warranted.  In considering the of record, the Board recognizes the significant discrepancy between the evidence provided by the VA examiners and the evidence provided by the private examiners.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); see also Guerrieri v. Brown, 4 Vet. App. 467, 470- 71 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).

Although both of the VA examiners described the Veteran's history and the results of their diagnostic testing, the May 2009 and August 2015 private examiners explored their findings in much greater detail.  In particular, the August 2015 private examiner accounted for all of the evidence of record, notably to include both positive and negative evidence.  The August 2015 examiner acknowledged and discussed the findings of the VA examiners, whereas the VA examiners did not address the positive evidence of the private examiners.  For these reasons, the Board finds that the May 2009 and August 2015 private examination reports outweigh the findings of the January 2010 and March 2015 VA examiners.

Both the May 2009 and August 2015 private examiners specifically opined that the Veteran's PTSD symptoms resulted in total occupational and social impairment.  As discussed, these examination reports also included detailed reasons supporting the examiner's conclusions that the Veteran's PTSD had resulted in a total occupational and social impairment.  As the most persuasive evidence of record shows that total social and occupational impairment was present, the Board finds that a 100 percent evaluation for PTSD is warranted.

The Board has also considered the provisions under 38 C.F.R. § 3.321(b)(1), which govern the assignment of extra-schedular disability ratings.  As the Board is granting a 100 percent disability, the issue of entitlement to an extraschedular evaluation is moot.

III.  TDIU

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340 (2015).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age. 38 C.F.R. § 3.341 (2015).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability. 38 C.F.R. § 4.15 (2015). 

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher. The existence or degree of nonservice-connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the Veteran's service-connected disabilities render him incapable of substantial gainful employment. 38 C.F.R. § 4.16(a) .

The Board notes that the Veteran meets the schedular criteria as outlined above.

The question that remains, then, is whether the Veteran's service-connected disabilities preclude him from obtaining or engaging in substantially gainful employment.  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination. 38 C.F.R. §§ 3.341 , 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In August 2015, the Veteran received an independent vocational assessment.  The assessor opined that the Veteran's PTSD, combined with his orthopedic conditions, prevented him from maintaining even sedentary employment.  He specified that substantially gainful sedentary work in a competitive labor marked required the ability to sit for up to six ours and stand and/or walk up to possibly two hours in an eight our work day.  He cited from the Veteran's prior VA examinations to support his conclusion that the Veteran's PTSD continued to be a significant vocational impediment.  He also concluded from the treatment records that it was highly likely that the Veteran would require frequent absences from work, excessive breaks during a workday, and accommodations to an extent that would not be tolerated by an employer in a competitive market due to his orthopedic disabilities.  

Based on all the evidence of record of the Veteran's various disabilities (PTSD, left knee disability, right knee disability, left shoulder disability, right shoulder disability, asbestosis), and resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran is precluded from securing or following gainful employment due to the combined effects of his service-connected disabilities.  The Board finds that the evidence, including the Veteran's competent and credible statements, supports that he would be unable to function in any occupational setting due to his increasing physical and mental health limitations, as demonstrated by the evidence.  Therefore, the Board concludes that a TDIU is warranted.


ORDER

A disability rating of 100 percent for the Veteran's PTSD is granted, subject to the statutory and regulatory provisions governing the payment of monetary benefits.

Entitlement to a TDIU is granted, subject to the laws and regulations governing monetary benefits.


REMAND

In an October 2014 rating decision, the RO granted service connection for bilateral knee and shoulder disorders, effective June 8, 2010, and service connection for asbestosis, effective December 23, 2007.  Initial disability ratings of 20 percent for the right knee, left shoulder, right shoulder; 10 percent for the left knee; and noncompensable for asbestosis were established.  In a notice of disagreement (NOD) date-stamped as received in September 2015, the Veteran disputed the initial evaluations and effective dates assigned.  No statement of the case (SOC) has been issued addressing these issues.  Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a SOC to the Veteran and his representative, addressing the issues of entitlement to higher disability ratings and earlier effective dates for the grant of service connection for bilateral knee disorders, bilateral shoulder disorders, and asbestosis.  The Veteran and his representative must be advised of the time limit in which he may file a Substantive Appeal.  Then, only if the appeal is timely perfected, should these issues be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


